Citation Nr: 1218950	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  08-26 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome.

2.  Entitlement to an initial compensable rating for left shoulder strain for the period prior to June 25, 2010.

3.  Entitlement to an initial rating in excess of 10 percent for left shoulder strain for the period beginning June 25, 2010.

4.  Entitlement to an initial evaluation in excess of 30 percent for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), anxiety, and an adjustment disorder.

5.  Entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to December 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2007 and April 2007 ratings decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina and August 2008 and November 2008 rating decisions of the VA RO in Roanoke, Virginia.  

In the February 2007 rating decision, the RO granted service connection for GERD at a 10 percent disability rating and a left shoulder strain at a noncompensable rating, both effective January 1, 2007.  The April 2007 rating decision granted service connection for an adjustment disorder to include anxiety at a 10 percent disability rating, effective January 1, 2007.

In the August 2008 rating decision, the Roanoke RO granted service connection for PTSD as part of the already service-connected disability of an adjustment disorder to include anxiety, and increased the initial disability evaluation to a 30 percent rating, effective January 1, 2007.


In expanding the claim on appeal to encompass psychiatric disability to include PTSD, anxiety, and an adjustment disorder, the Board is also cognizant of the recent decision of the Court in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of anxiety disorder and schizoid disorder).  In this case, there is evidence of diagnoses of PTSD and an adjustment disorder to include anxiety. 

In the November 2008 rating decision, the RO, in part, denied service connection for bilateral carpal tunnel syndrome.

In a February 2011 rating decision, the RO granted a higher disability rating of 10 percent for a left shoulder strain, effective June 25, 2010.  As a higher schedular evaluation for this disability is possible, the issue of entitlement to a rating in excess of 10 percent remains before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In April 2012 the Veteran provided testimony before the undersigned Veterans Law Judge at the VA Central Office (CO).  A transcript of the hearing is of record.  

The issues of entitlement to service connection for bilateral carpal tunnel syndrome and entitlement to initial evaluations in excess of 30 percent for an acquired psychiatric disorder to include PTSD and an initial rating in excess of 10 percent for GERD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  Prior to June 25, 2010, the Veteran's left shoulder strain was manifested by subjective complaint of pain, with no clinical evidence of limitation of motion, swelling, muscle spasm, or painful motion, and no functional impairment on use.

2.  Since June 25, 2010, the Veteran's left shoulder strain has been manifested by pain following repetitive motion, and motion above the shoulder level including consideration of limitation of motion due to functional loss attributable to pain.  Dislocation, ankylosis or limitation of motion at the shoulder level are not demonstrated by the objective evidence of record, including limitation of motion due to pain; x-rays of the Veteran's left shoulder have not revealed any evidence of a degenerative condition.


CONCLUSIONS OF LAW

1.  For the period prior to June 25, 2010, the criteria for an initial compensable rating for a left shoulder strain have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5201-5019 (2011).


2.  For the period since June 25, 2010, the criteria for an initial disability rating in excess of 10 percent for a left shoulder strain have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5201-5019 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in a February 2008 letter that explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

After issuance of the February 2008 letter, and opportunity for the Veteran to respond, the February 2011 supplemental statement of the case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA treatment and private records and the Veteran's March 2008 and June 2010 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by his representative, on his behalf and the Veteran's hearing testimony.  The Board finds that no additional RO action to further develop the record on the claims for higher initial disability ratings for a service-connected left shoulder strain is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2011).

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2011).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).

The Court has also held that in a claim of disagreement with the initial rating assigned following a grant of service connection separate ratings can be assigned for separate periods of time, based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

The assignment of a particular Diagnostic Code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In reviewing the claim for a higher rating, VA must consider which Diagnostic Code or Codes are most appropriate for application in the veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Veteran's left shoulder strain is currently rated at a noncompensable evaluation prior to June 25, 2010 and a 10 percent disability evaluation since June 25, 2010 under Diagnostic Code 5201-5019.

Diagnostic Code 5019 indicates that bursitis should be rated based on limitation of motion of the affected parts, as arthritis, degenerative.

Diagnostic Code 5003 for degenerative arthritis provides that arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation. X-ray evidence of involvement of two or more major joints or two or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5201 provides that limitation of motion of the arm, for the minor arm, warrants a 20 percent rating at shoulder level or midway between the side and the shoulder and a 30 percent rating when limitation of motion is to 25 degrees from the side.

In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2011).

Under VA rating criteria, normal forward elevation (flexion) and abduction of the shoulder is from 0 degrees to 180 degrees, with 90 degrees being shoulder level; normal shoulder internal and external rotation is 0 degrees to 90 degrees, with 90 degrees being shoulder level.  38 C.F.R. § 4.71, Plate I.

Factual Background and Analysis

An April 2007 VA treatment record noted that the Veteran had infrascapular pain on the left since 1997 when he injured his shoulder carrying a laundry pole and felt a tearing pain.  He presented with some discomfort to the margin of the left thoracic spine which seemed tender to touch.  There were no visual changes with no scapular winging.  The physician recommended considering trigger point injections and home physical therapy.

The Veteran underwent a VA examination in March 2008.  He reported that his condition had not changed since it was last rated in 2006.  His shoulder pain was intermittent with use.  The examiner noted that "essentially, this is a flare-up condition".  Flare-ups occurred weekly, lasting a few hours and were alleviated by ice and rest.  He had no assistive devices and no occupational effect.  These limited his activities of daily living such as chores and exercise.  He reported being unable to do repetitive overhead yard work because these activities caused the flare-ups.  On examination, his shoulder was normal appearing to inspection.  There were no deformities, effusion, atrophy or tenderness to palpation.  There was no crepitus to motion.  There was normal rotator cuff testing.  Range of motion of the left shoulder demonstrated forward flexion from 0 to 180 degrees actively and passively without pain or changes on repetitive motion testing.  External rotation was 0 to 90 degrees actively and passively without pain or changes on repetitive motion testing.  X-rays of the left shoulder were normal.  The diagnosis was left shoulder strain without radiographic evidence of degenerative changes or limitation of motion.

The Veteran underwent a VA examination in June 2010.  He reported that his left shoulder condition had been stable since around 2000.  He had no chronic pain but pain with overexertion, overhead work, heavy carrying or lifting and certain movements.  It was not incapacitating.  He did not have flare-ups except with exertion.  It was mainly annoying as he "could not do everything I want to do".  There was no deformity, giving way, instability, weakness, incoordination or decreased speed of the joint motion.  There was pain and weakness.  There were no episodes of subluxation, dislocation, effusions, locking episodes or symptoms of inflammation.  The condition did not affect the motion of the joint and there were no flare-ups of joint disease.  A weight bearing joint was not affected and there was no other evidence of abnormal weight bearing.  There was no loss of bone or part of a bone and there were no recurrent shoulder dislocations.  On examination there was tenderness along the vertebral margin of the left scapula.  There was objective evidence of pain with active motion on the left side.  Left flexion was 0 to 180 degrees.  Left abduction was 0 to 180 degrees.  Left internal rotation was 0 to 90 degrees and left external rotation was 0 to 90 degrees. There was objective evidence of pain following repetitive motion but there were no additional limitations after three repetitions of range of motion.  There was no joint ankylosis.  X-rays demonstrated a normal left shoulder.  The diagnosis was a symptomatic chronic left shoulder strain.  There were no significant effects on his normal occupation as a staff officer.

For the period prior to June 25, 2010, there is a preponderance of evidence against the Veteran's claim for an initial compensable rating for his left shoulder strain prior to June 25, 2010. 

The Board notes that a compensable rating under Diagnostic Code 5201 requires limitation of motion of the arm to the shoulder level, to midway between the side and shoulder level, or to 25 degrees from the side.  The record contains no evidence of any such limitation of motion.  While the Veteran reported left shoulder pain which was intermittent with use, the March 2008 VA examination demonstrated a full range of motion (see 38 C.F.R. § 4.71a, Plate I) with no increased discomfort or loss of mobility on range of motion testing.  While the Veteran subjectively complained of discomfort with pain, the reports of pain and discomfort do not allow for a compensable rating under the criteria of Diagnostic Code 5201 based upon the objective findings of the VA examiner.  Thus, the Veteran is not entitled to an initial compensable rating under Diagnostic Code 5201.

The Veteran has been shown to have full flexion and extension with no additional limitation due to functional factors.  38 C.F.R. §§ 4.40, 4.45.

The Board notes that the provisions of 38 C.F.R. § 4.59 provide that symptomatic arthritis will be evaluated as warranting at least the minimum compensable evaluation.   In this case, x-ray findings of the left shoulder taken in March 2008 were negative and there is no other x-ray evidence of arthritis.

As the evidence is against a finding consistent with a compensable disability evaluation for the Veteran's left shoulder disability prior to June 25, 2010, the preponderance of the evidence is against the claim.  

Regarding a rating in excess of 10 percent from June 25, 2010, the Board notes that in order to warrant an increase to a 20 percent rating under Diagnostic Code 5201, the Veteran's shoulder must demonstrate limitation of motion to shoulder level.  None of the evidence of record shows or even suggests that motion of the left shoulder was ever so limited.  As noted above, the June 2010 VA examination demonstrated a full range of motion with objective evidence of pain.  While there was objective evidence of pain, there were no additional limitations after three repetitions of range of motion.

The current 10 percent rating assigned for this time period contemplates some painful movement and his complaints of pain alone do not provide a basis for a higher rating.  Thus, there is no competent medical evidence of record that shows any limitation of motion that would meet the criteria for a 20 percent evaluation under Diagnostic Codes 5201.  

The June 2010 VA examiner also specifically noted that the Veteran's functional loss due to pain did not produce additional loss of range of motion, fatigue, weakness, or lack of endurance.  Thus, the Board finds no factual basis for a higher rating under DeLuca.

In evaluating the Veteran's disability for both periods, the Board will consider the criteria of other potentially applicable diagnostic codes.  In the absence of any evidence of ankylosis, consideration of Diagnostic Code 5200 is unnecessary.

Compensable and ratings in excess of 10 percent are provided under Diagnostic Codes 5202 and 5203 for impairment of the humerus and clavicle or scapula; however, x-ray studies have not shown such disability of the humerus, clavicle, or scapula.

The Veteran maintains that because he had discomfort in his left shoulder, a compensable rating is warranted for the time period prior to June 25, 2010 and a rating in excess of 10 percent is warranted for the period since June 25, 2010.  In this regard, lay statements are considered to be competent evidence when describing symptoms of a disease or disability or an event.  Symptoms, however, must be viewed in conjunction with the objective medical evidence of record.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Thus, the Board finds that the preponderance of the evidence is against the claim as the Veteran's symptoms more closely approximated the criteria for an initial noncompensable rating prior to June 25, 2010 and an initial 10 percent disability rating since June 25, 2010.   







Extraschedular Consideration

The Board must still consider whether the Veteran is entitled to an extra-schedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the disability picture presented by the Veteran's left shoulder strain is appropriately contemplated by the rating schedule.  Therefore, referral for consideration of an extraschedular evaluation is not warranted here.  Thun.  


ORDER

Entitlement to an initial compensable disability rating for left shoulder strain for the period prior to June 25, 2010 is denied.

Entitlement to an initial disability rating in excess of 10 percent for left shoulder strain for the period beginning June 25, 2010 is denied.


REMAND

Regarding the Veteran's claim for entitlement to service connection for bilateral carpal tunnel syndrome, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Veteran contends that he has a current bilateral carpal tunnel syndrome disability which resulted from his active duty as he was an intelligence analyst since 1993 which involved substantial amounts of typing.  At his April 2012 hearing, the Veteran testified that "all we did was type".

Post-service treatment records demonstrate a diagnosis of bilateral carpal tunnel syndrome.  The Veteran's claims of substantial amounts of typing are also consistent with the circumstances of his time in service as an intelligence analyst.

The Board notes that the Veteran has not been afforded a VA examination in order to determine the nature and etiology of his claimed bilateral carpal tunnel syndrome.  An examination or opinion is necessary to make a decision on a claim if the evidence of record contains competent evidence that the claimant has a current disability, and indicates that the disability or symptoms may be associated with the claimant's active military history, but does not contain sufficient medical evidence to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159(c) (4); See Charles v. Principi, 16 Vet. App. 370 (2002) (where there is competent evidence of a current disability and evidence indicating an association between the disability and active service, there must be competent evidence addressing whether a nexus exists).  

Given the facts noted above, the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for his bilateral carpal tunnel syndrome disability, and that further medical examination and opinion in connection with this claim is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (4).  

Regarding the Veteran's remaining claims for higher initial ratings, the Board observes that at his April 2012 hearing, the Veteran specifically testified that his service-connected acquired psychiatric disorder and GERD disabilities had worsened since his last examination in June 2010.

The Court has held that where the Veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).   

Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected acquired psychiatric disorder to include PTSD, anxiety, and an adjustment disorder, and GERD disabilities, more contemporaneous examinations are warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a VA orthopedic examination to determine the existence, and if so, etiology of the claimed bilateral carpal tunnel syndrome disability.  Based on a review of the record and an examination of the Veteran, the physician should offer an opinion as to whether the Veteran has a bilateral carpal tunnel syndrome disability and if so, whether it is at least as likely as not (50 percent probability or greater) that the disability is related to service.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A complete rationale for any opinion expressed should be provided.

3.  Schedule the Veteran for a VA examination by a psychiatrist or psychologist.  The claims files must be made available to and reviewed by the examiner.  All necessary tests and studies (to include psychological testing, if warranted) should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examination report should include a discussion of the Veteran's documented psychiatric history and should also address the Veteran's assertions regarding his psychiatric symptoms.  

The examination report should report the severity of the Veteran's acquired psychiatric disorder to include PTSD in terms conforming to the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  The examiner should also render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score that represents the level of impairment due to the Veteran's acquired psychiatric disorder to include PTSD, anxiety, and an adjustment disorder, and an explanation of what the score means.  The examiner should provide the rationale for all opinions expressed. 

4.  The Veteran should be afforded an appropriate VA examination to determine the nature, extent and severity of his GERD.  The claims folder and a copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  All necessary tests should be conducted. The examiner should specifically state how often the Veteran experiences episodes of severe symptoms, whether they are incapacitating and how long they last, whether the manifestations of the ulcer are continuous, whether the Veteran has anemia, weight loss, pain that is only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis, and recurrent melena.   The claims folder should be made available to the examiner for review before the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All indicated tests and studies should be performed.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached in a legible report.

5.  Following the completion of any additional development deemed to be required, re-adjudicate the claims.  If any of the claims remain denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


